Order entered September 25, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00064-CR

                     LOUIS JAMES BROWN, III, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-83597-2019

                                       ORDER

      Before the Court is the State’s September 23, 2020 motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE